DETAILED ACTION
Notice to Applicant
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2022 has been entered.
In the amendment dated 12/2/2021, the following has occurred: Claim 1 has been amended; Claim 4 has been canceled.
Claims 1, 3, and 5-32 are pending. Claims 18-32 are withdrawn. Claims 1, 3, and 5-17 are examined herein.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Claim 1 is objected to because of the following informalities:  the instant amendment to claim 1 appears not to have deleted the period after “approximately zero”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it Claim 4 depends on a now canceled claim, and it cannot be read as a simple typo referring to claim 1 because the instant amendments do not provide an antecedent basis for a “sulfonated polymer.”  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Note on Claim Interpretation
The claims have been rejected for lack of enablement in the Final Rejection from 9/7/2021. The claims were held not to be enabling in response to Applicant’s arguments that previously cited Zhamu did not teach an active material with a surface concentration of lithium that was approximately zero. In the Remarks filed 12/2/2021 with the instant amendments no argument is made concerning the lack of enablement. Instead the claims have been amended to argue that the newly claimed material is not taught or rendered obvious in the prior art.
	The Office has interpreted the claims requiring a “substantially lithium-free” particle surface to be met by 1) a coating or “protecting shell” that does not intercalate lithium ions and/or 2) an intercalating material that is charged and then subsequently discharged, since the instant specification teaches the use of conventional anode materials such as carbon that are at least partially discharged in order to achieve the claimed surface feature (see e.g. instant specification at page 13 lines 19-24; see also Final Rejection of 9/7/21 for discussion of enablement). Insofar as Applicant argues that discharge of conventional materials that are substantially the same as those disclosed in the instant invention do not meet the claim limitations concerning the relative surface concentration of lithium ions, the claims should be considered still rejected under § 112 for lack of enablement. That rejection is not explicitly Zhamu does not teach or render obvious this set of limitations. 

Claim Rejections - 35 USC § 103
Claims 1, 3, and 5-17 are rejected under 35 U.S.C. 102/103 as being unpatentable over Zhamu (US 2017/0288211 to Zhamu et al.). 
	Regarding Claims 1 and 2, Zhamu teaches:
a prelithiated anode active material particle for use in a lithium battery, wherein said particle is capable of reversibly storing lithium ions therein during a charge or discharge of said battery and comprises an amount of lithium from 1-100% of a maximum lithium content contained in said anode active material particle (paras 0017-0019)
wherein the anode active material is encapsulated by elastomers that can be inert, such as a mixture or blend of elastomer and PEO/PPO/PAN, etc. (para 0028), so that the surface concentration of lithium, at the elastomeric encapsulation layer, would be expected to be zero (paras 058-0070, see also the examples)
	While Zhamu does not explicitly teach that the lithium concentration near the particle surface is lower, or substantially lithium-free, in comparison to a higher lithium concentration inside the particles, Zhamu also teaches that such anode active material is intended for cycling in a cell (see e.g. para 0100). The instant specification teaches that “the step of de-lithiating comprises electrochemically de-intercalating lithium from the prelithiated particles […] Typically, the step of de-lithiation results in a lithium concentration gradient wherein there is a first lithium concentration C1 near a particle surface and a second lithium concentration C2 inside the particle and away from the particle surface and wherein C1<C2 (see para 0045 of PGPub US2021/0013490). Zhamu is therefore interpreted to anticipate or render obvious the limitation wherein the lithium concentration at the surface is less than the lithium 
	Regarding Claim 3, Zhamu teaches:
wherein the particles have a protective shell (para 0036, Figs. 2-3) with a thickness from 1nm to 10 microns and a lithium ion conductivity of no less than 10-6 S/cm that embraces or encapsulates said active material particles (para 0016)
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  
	Regarding Claims 5-7, Zhamu teaches:
sulfonated elastomeric polymers (para 0027)
in a matrix with lithium ion-conducting additives such as lithium salts like lithium perchlorate, lithium hexafluorophosphate, etc. (paras 0025-0027)
	Regarding Claims 8 and 9, Zhamu teaches:
wherein the anode active material can comprise silicon in nanoparticle form (paras 0057 and 0059)
	Regarding Claim 10, Zhamu teaches:
wherein the anode active material further comprises graphite or graphene sheets between the anode active material and the elastomeric polymer coating (claim 22, paras 0094-0095, etc.)
	Regarding Claim 11, Zhamu teaches:
oxides, carbides, nitrides, etc. as alloys/dopants with metalloid semiconductors as was conventionally understood in the art (para 0057)
	Regarding Claims 12-13 and 15
a mass of the powder formed into an electrode (claim 21) with optional conductive additive and binder (e.g. para 0002, examples) to form a battery with a cathode and an electrolyte (para 0100, claim 24)
	Regarding Claims 14 and 16, Zhamu teaches:
combinations of anode active materials (para 0057) and silicon- or other metalloid-based active materials with active carbon forms (para 0098, etc.) wherein either or both are prelithiated
	Regarding Claim 17, Zhamu teaches:
wherein the core comprises multiple anode active material particles comprising the prelithiated material of claim 1 (claim 21, Fig. 4)

Response to Arguments
Applicant argues that Zhamu does not teach the claimed polymers. Review of Zhamu indicates that it does. The claims are therefore found obvious in view of Zhamu.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2016/0149216 to Mizuno et al. — teaches a resin coating for an active material overlapping with the claimed polymers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information 
/MICHAEL L DIGNAN/Examiner, Art Unit 1723